Citation Nr: 0717762	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.   
 
2.  Entitlement to service connection for a right hand 
disability.   
 
3.  Entitlement to service connection for a left hand 
disability.   

4.  Entitlement to service connection for a right knee 
disability.   

5.  Entitlement to service connection for a left knee 
disability.   
 
6.  Entitlement to service connection for a cervical spine 
disability.   
 
7.  Entitlement to service connection for a psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1973 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997, May 2002, April 2003, and 
March 2004 RO rating decisions.  The April 1997 RO decision 
denied service connection for bilateral hand disabilities, 
bilateral knee disabilities, bilateral ankle disabilities, 
and for a psychiatric disorder.  

The May 2002 RO decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  

The April 2003 RO decision determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for bilateral knee disabilities, bilateral ankle 
disabilities, a lumbar spine disability, a cervical spine 
disability, and a duodenal ulcer disability.  Service 
connection was also denied for a bilateral foot disability at 
that time.  

The March 2004 RO decision determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for bilateral hand disabilities and for a right 
shoulder disability.  Service connection was also denied for 
a left shoulder disability at that time.  

In a December 2005 decision, the Board denied applications to 
reopen claims for service connection for a duodenal ulcer and 
for a lumbar spine disability.  The Board also denied service 
connection for bilateral foot disabilities and for a duodenal 
ulcer.  The Board remanded the issues of entitlement to 
service connection for a right shoulder disability, bilateral 
hand disabilities, bilateral knee disabilities, bilateral 
ankle disabilities, a cervical spine disability, and for a 
psychiatric disorder for further development that included, 
in part, that the RO specifically review those issues on a de 
novo basis.  

An August 2006 RO decision (issued in a statement of the 
case) denied the issues of entitlement to service connection 
for a right shoulder disability, bilateral hand disabilities, 
bilateral knee disabilities, bilateral ankle disabilities, a 
cervical spine disability, and for a psychiatric disorder, on 
a de novo basis.  

A February 2007 RO decision granted service connection right 
and left ankle disabilities.  Therefore, those issues are no 
longer before the Board.  

The issues of entitlement to service connection for a 
cervical spine disability, right knee disability, and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A right shoulder disability was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  

2.  Bilateral hand disabilities were not present during 
service or for many years thereafter, and were not caused by 
any incident of service.  

3.  A left knee disability was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).  

2.  The criteria for service connection for bilateral hand 
disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).  

3.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in October 2002, February 2003, December 2003, 
January 2005 letters, and most specifically in a January 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  A March 2006 letter advised the 
veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in August 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; and VA examination reports.  It is 
noted that the veteran is receiving disability benefits from 
the Social Security Administration (SSA) due to a psychiatric 
disorder.  The veteran's service medical records do not show 
any injury to or treatment for any a right shoulder 
disability, bilateral hand disabilities, or left knee 
disability.  Thus, SSA records are not relevant to the claims 
being decided, and the Board may proceed to adjudicate the 
veteran's claims for service connection for a right shoulder 
disability, bilateral hand disabilities, and left knee 
disability.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service private and VA treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection for certain chronic 
diseases, including arthritis, will be presumed to have been 
incurred in service if they are manifest to a compensable 
degree within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

I.  Right Shoulder Disability and Bilateral Hand Disabilities

As noted above, the veteran had active service from October 
1973 to September 1977.  His service medical records show no 
complaints, findings, or diagnoses of any right shoulder or 
right and left hand problems.  Evaluations of the veteran 
during that time make no reference to any such disabilities.  
These facts provide negative evidence against these claims.  

There is no evidence of any right shoulder or bilateral hand 
disabilities, to include any arthritis, in the year after the 
veteran's period of service (as required for presumptive 
service connection), or for many years later.  The first 
post-service clinical reference of record to any possible 
right shoulder disability is in December 1984, and the first 
reference to any bilateral hand disabilities is in March 
1997, years after the veteran's period of service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In this regard, a December 1984 VA treatment entry noted that 
the veteran complained of sharp pain between the shoulder 
blades for eight months.  The diagnosis referred to upper 
back pain.  

A November 1994 private report from Manhattan Psychiatric 
Center noted, as to medical problems, that the veteran had 
arthritis that he was vague about.  The diagnoses included a 
reference to arthritis, but did refer to any right shoulder 
or hand disabilities.  

A March 1997 VA hand, thumb, and fingers examination report 
noted that the veteran reported that he suffered a trauma to 
his hands during service in the 1970s, but that he did not 
seek medical attention at that time.  It was noted that the 
veteran had been out of the service since 1977, but that his 
hands did not bother him until two years previously.  It was 
further noted that X-rays of the veteran's hands were within 
normal limits.  The diagnosis was probable early 
osteoarthritis of the hands.  

A March 1997 VA orthopedic examination report noted that the 
veteran reported a history of shoulder pain since he was in 
service in the 1970s.  It was noted that he stated that he 
had receive treatment since service at a VA facility and that 
he was last seen about one month earlier.  The examiner 
indicated that an X-rays of the bilateral shoulders showed 
osteoarthritis of the right acromioclavicular joint.  The 
diagnoses included degenerative joint disease of the right 
acromioclavicular joint.  

Subsequent private and VA treatment records showed treatment 
for right shoulder and bilateral hand problems, including 
arthritis.  

A July 1999 VA treatment entry noted that the veteran had a 
history of generalized arthritis with nonspecific joint 
pains, including of the shoulders.  A July 2001 VA treatment 
entry noted that the veteran complained of numbness of both 
hands that would awaken him at night.  The assessment 
included probable diabetes mellitus and possible carpal 
tunnel syndrome.  A September 2001 report of nerve conduction 
studies noted that it was a normal study with no evidence of 
carpal tunnel syndrome or cervical radiculopathy on either 
side.  

A May 2004 VA treatment entry noted that the veteran had a 
history of a traumatic injury to his wrists, knees, and 
ankles and that he presented with ongoing pain.  It was noted 
that the symptoms had been present since the 1970s.  The 
provisional diagnosis was osteoarthritis.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board observes that the references to the veteran's right 
shoulder problems and bilateral hand problems having an onset 
in service such as noted in the March 1997 VA hand, thumb, 
and fingers examination and the March 1997 VA orthopedic 
examination, as well as in a May 2004 VA treatment entry, 
were based solely on a history provided by the veteran, and 
are not probative in linking any current right shoulder 
disability or bilateral hand disabilities with service.  See 
Reonal v. Brown, 5 Vet.App. 458 (1995).  

In this regard, while the veteran has reported suffering from 
pain in the shoulder and hands since his discharge from 
service, his service medical records are completely negative 
for any complaints or findings of such.  Moreover, post-
service treatment records noted complaints of right shoulder 
pain, which he indicated began in 1984, and in the hands 
beginning in 1995.  Thus, the Board finds the veteran's 
current contentions of pain beginning in service and 
continuing since then are not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  As such, any 
opinion based upon that history is entitled to no probative 
weight.

The Board observes that the probative medical evidence does 
not suggest that the veteran's current right shoulder 
disability and bilateral hand disabilities are related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding indicating 
that the veteran's current right shoulder disability and 
bilateral hand disabilities began years after his period of 
service, without relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that his right shoulder disability and bilateral hand 
disabilities are related to his period of service.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current right shoulder disability and bilateral 
hand disabilities began years after active service and were 
not caused by any incident of service.  These conditions were 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Left Knee Disability

The veteran's service medical records show no complaints, 
findings, or diagnoses of any left knee problems, or being 
run over by a tank.  Evaluations of the veteran during that 
time make no reference to any such disability.  These facts 
provide negative evidence against this claim.  

There is no evidence of any left knee disability, to include 
any arthritis, in the year after the veteran's period of 
service (as required for presumptive service connection), or 
for many years later.  The first post-service clinical 
reference of record to any knee disability is in October 
1996, years after the veteran's period of service.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, supra.  

A November 1994 private report from Manhattan Psychiatric 
Center noted, as to medical problems, that the veteran had 
arthritis that he was vague about.  The diagnoses included a 
reference to arthritis, but did not refer to any knee 
disabilities.  An October 1996 entry from such facility noted 
that the veteran had arthritis in the knees.  

A March 1997 VA orthopedic examination report noted that the 
veteran reported a history of bilateral knee pain since 
service in the 1970s.  It was noted that X-rays showed a 
normal right knee and degenerative joint disease of the left 
knee.  

Subsequent post-service private and VA treatment records show 
treatment for bilateral knee problems, including arthritis, 
on numerous occasions.  

A November 2002 entry noted that the veteran had suffered 
pain bilaterally in his knees since 1974 when he was run over 
by a tank while in Germany.  It was noted that he did not 
seek medical attention.  The assessment included joint pain 
post-trauma, longstanding.  

A May 2004 VA treatment entry noted that the veteran had a 
history of a traumatic injury to his wrists, knees, and 
ankles and that he presented with ongoing pain.  It was noted 
that the symptoms had been present since the 1970s.  The 
provisional diagnosis was osteoarthritis.  

The Board observes that the references to the veteran's 
bilateral knee problems having an onset in service, such as 
noted in the March 1997 VA orthopedic examination, the 
November 2002 VA treatment entry, and the May 2004 VA 
treatment entry, were based solely on a history provided by 
the veteran, and are not probative in linking any current 
left knee disability with service.  See Reonal, supra.  

In this regard, while the veteran has reported injury to his 
left knee after being run over by a tank, there is no 
evidence of any left knee injury in service or of being run 
over by a tank.  His separation examination, while noting 
other problems, made no mention of knee pain or a tank 
accident.  Thus, the Board finds the veteran's contentions of 
pain beginning in service and continuing since then are not 
credible.  See Madden, supra (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  As such, any 
opinion based upon that history is entitled to no probative 
weight.

The veteran has alleged in statements and in his testimony 
that his left knee disability is related to service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain, supra; see also Routen, supra ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current left knee disability began years after 
active service and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for bilateral hand disabilities is denied.  

Service connection for a left knee disability is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a cervical spine disability, a right knee 
disorder, and for a psychiatric disorder.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records do not show treatment 
for any psychiatric problems.  Such records do show treatment 
for cervical spine problems.  An April 1975 treatment entry 
noted that the veteran complained of a stiff neck since the 
previous week.  It was noted that all neck movements were 
restricted by pain, but that the pain was worse on rotation 
from left to right.  It was reported that the veteran was 
given Tylenol.  A January 1976 treatment report noted that 
the veteran was brought in by ambulance after being involved 
in a jeep accident.  It was noted that the veteran was 
brought in with a back board because he was thought to have a 
neck injury.  It was reported that the veteran was speaking 
with a slurred speech and that he admitted to drinking 
alcohol.  A cervical spine series was within normal limits.  
The impression included muscle strain.  

Service medical records also note the veteran's right leg was 
stepped on during football in September 1976.  An X-ray of 
the right knee at that time was negative.  He was placed on a 
limited profile for 7 days due to a right leg contusion.

An April 1977 consultation report regarding ear complaints 
noted that the veteran was obviously malingering.  The 
September 1977 objective separation examination report 
included notations that the veteran's spine and other 
musculoskeletal systems were normal and that his psychiatric 
evaluation was normal.  There was a notation that the veteran 
had alcohol related incidents (medical records).  

Post-service, private and VA treatment records show treatment 
for variously diagnosed psychiatric disorders including 
schizophrenia, post-traumatic stress disorder (PTSD) and 
dysthymia.  Such records also show treatment for neck and 
cervical spine problems, including arthritis, and knee 
complaints.  

In this regard, a March 1997 VA spine examination report 
noted that the veteran had a history of trauma in the 1970s 
while in service secondary to a fall.  The diagnoses included 
degenerative joint disease of the cervical spine.  There is 
no indication that the examiner reviewed the veteran's claims 
file.  

A March 1997 VA psychiatric examination report noted that the 
veteran's claims file was not available at the time of the 
examination.  The diagnosis was dysthymia.  The examiner 
commented that his overall impression was that the veteran 
suffered from chronic longstanding depression.  The examiner 
stated that the veteran complained that the depression was 
associated with his military service and that there appeared 
to be no reason from his story to assume that such was not 
so.  The examiner indicated that it was his impression that 
the veteran seemed to be suffering from service related 
dysthymia.  The Board notes that the examiner did not review 
the veteran's claims file in providing such opinion.  

A November 2002 outpatient entry provided an assessment that 
included joint pain post-trauma, longstanding, although that 
assessment was based upon the veteran's contention of being 
run over by a tank, which is not shown by the service medical 
records or other competent evidence of record.

The Board further notes that the veteran has not been 
afforded a VA examination with an etiological opinion 
provided after a review of the entire claims file, as to his 
claims for service connection for a cervical spine disability 
and right knee disability.  Regarding the psychiatric 
disorder claim, the veteran's representative has argued that 
the notation of malingering could be indicative of a 
subsequent diagnosis of schizophrenia.  Thus, an examination 
with claims file review will also be afforded for his 
psychiatric disorder claim.  Moreover, service personnel 
records should also be requested.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Additionally, a December 2003 VA treatment entry noted that 
the veteran continued to receive treatment at Tideland Mental 
Health for his depression.  The Board observes that recent 
treatment records from such facility are not of record.  

Further, the Board notes that the veteran is apparently 
receiving disability benefits from the Social Security 
Administration (SSA) for schizophrenia.  As such records may 
be relevant to the veteran's claim, SSA records should be 
obtained.  

Other ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
        
Accordingly, the case is REMANDED for the following:  

1.  The RO should obtain the veteran's 
service personnel records through 
official channels.

2.  Obtain copies of the veteran's 
reported treatment for psychiatric 
problems since his separation from 
service, which are not already in the 
claims folder, from Tideland Mental 
Health.  

3.  Ask the veteran to identify all 
medical providers who have treated him 
for his cervical spine, right knee, and 
psychiatric problems since August 2006.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

4.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with all 
related SSA decisions.  

5.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA examination by a physician to 
determine the nature and etiology of his 
claimed cervical spine disability and his 
right knee disability.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
diagnose all current cervical spine and 
right knee disorders.  

Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the 
examiners should provide a medical 
opinion, with adequate rationale, as to 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
or greater probability) that any 
diagnosed cervical spine disability and 
right knee disorder are etiologically 
related to the findings noted in service.  

6.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
diagnose all current psychiatric 
disorders.  

Based on a review of the claims file and 
examination of the veteran, the examiners 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
psychiatric disorder is etiologically 
related to the veteran's period of 
service.  

7.  Thereafter, review the veteran's 
claims for service connection for a 
cervical spine disability, right knee 
disability, and for a psychiatric 
disorder.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


